Exhibit UNITED STATES DISTRICT COURT EASTERN DISTRICT OF MICHIGAN SOUTHERN DIVISION UNITED STATES OF AMERICA Plaintiff, v. No. 09-12498 All articles of drug, including active and inactive pharmaceutical components and in-process materials and components, in any size and type of container, labeled or unlabeled (excluding sealed containers of active and inactive pharmaceutical components; any finished drug product manufactured by Sun Pharmaceutical Industries, Ltd., which may be distinguished by lot numbers containing JK or GK in the initial digits; and the following finished drug products that are manufactured by Sun Pharmaceuticals, Inc., Pharmaceutics International, Inc., or Mikart, Inc.: Benzonatate Caps 100mg, 100ct; Benzonatate Caps 200mg, 100ct; Bethanechol Tabs 5mg, 100ct; Bethanechol Tabs 10mg, 100ct; Bethanechol Tabs 25mg, 100ct Bethanechol Tabs 50mg, 100ct; Gemfibrozil Tabs 600mg, 60ct; Gemfibrozil Tabs 600mg, 500ct; Hydrocodone w/APAP C-III Tabs 5 mg/325mg, 100ct; Hydrocodone w/APAP C-III Tabs 5mg/325mg, 500 ct; Hydrocodone w/APAP C-III Tabs 7.5mg/325mg, 100ct; Hydrocodone w/APAP C-III Tabs 7.5mg/325mg, 500 ct; -1- Hydrocodone w/APAP C-III Tabs 10mg/325mg, 100 ct; Hydrocodone w/APAP C-III Tabs 10mg/325mg, 500ct; Nimodipine Caps 30mg, 30UD; Nimodipine Caps 30mg, 100UD; Oxycodone HCl C-II Tabs 5mg, 100ct; Oxycodone HCl C-II Tabs 15mg, 100ct; Oxycodone HCl C-II Tabs 30mg, 100ct; Promethazine HCl Oral Solution (Syrup) 6.25mg/5mL, 4oz; Promethazine HCl Oral Solution (Syrup) 6.25mg/5mL, 16 oz; Promethazine HCl Tabs 12.5mg, 100ct; Promethazine HCl Tabs 25mg, 100ct; Promethazine HCl Tabs 50mg, 100ct; Synalgos DC Caps 16mg/356.4mg/30mg, 100ct; Hydrocodone/APAP 100ct; and Hydrocodone/APAP 500ct), which are located anywhere on the premises of Caraco
